CONFESSION OF ERROR

PER CURIAM.
Appellant seeks review of the trial court’s order allowing only 25 days credit for time served from April 29 to April 30, 1994 and June 20, 1994 to July 14, 1995. Upon the State’s proper confession of error, this cause is remanded to the trial court for a recalculation of such time where there is record support that prior to his state incarceration on July 29, 1994, appellant was in either the Dade or Monroe County jails on the following dates:
April 29-30, 1994 — Monroe County
May 24-July 8, 1994 — Dade County
July 8-29, 1994 — Monroe County
Reversed and remanded with instructions.